Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18, in the reply filed on 01/24/22 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “frame”, “frame sides”, “inlet side”, “outlet side”, “cyclonic filtering arrays”, “inlet section” and “outlet section” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “HVAC system” in line 2.  It is not clear what “HVAC” referring to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2 and 7-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hovex (EP 1063017).
As regarding claim 1, Hovex discloses the claimed invention for an air-filter (abstract, fig. 1) comprising: at least one housing (1, 4 and cover element 5) configured for placement within an airflow system ([0019] and [0022]; fig. 1), each housing including: a frame (bodies of 1, 4 and cover element 5 of fig. 1), having a plurality of frame sides (fig. 1; no number); an air inlet side (left side portion of fig. 1; [0019]) and an air outlet side (right side portion of fig. 1); a plurality of isolated compartments (formed between chamber elements 3 and cyclone supports 4 and plate 2) arranged within the housing ([0019] and [0022]; fig. 1); and a plurality of cyclonic filtering arrays (7/7a mounted on plate 2; [0019] and [0028]), wherein: at least one array divides a respective compartment into an inlet section (2nd chamber 20; [0019]) and an outlet section (1st chamber 21), the air inlet side of the filter includes a plurality of air inlets (feed opening 14e of fig. 6), each configured to provide an airflow into a respective inlet section of a respective compartment ([0028]), the air outlet side of the filter includes a plurality of air outlets (overflow 40 of fig. 6), each configured to communicate an airflow out of a respective outlet section of a respective compartment ([0019]), and each array: comprises a plurality of organized, attached cyclonic separator elements (7a, [0028] and fig. 6); is configured to fit within a respective compartment such that an airflow flowing from the inlet section of the compartment to the outlet section of the compartment, flows 
As regarding claim 2, Hovex discloses all of limitation as set forth above.  Hovex discloses the claimed invention for wherein at least one of the housing, the inlet side, the outlet side, and the compartments are configured such that an array can be repeatedly inserted and respectively removed in and from a compartment ([0020]-[0025]).
As regarding claim 7, Hovex discloses all of limitation as set forth above.  Hovex discloses the claimed invention for wherein each array includes an array perimeter which mates ([0018]-[0036] and figs. 1-10) with an inside compartment perimeter of a respective compartment.
As regarding claim 8, Hovex discloses all of limitation as set forth above.  Hovex discloses the claimed invention for wherein an array is configured to mate with a respective compartment via a mating means ([0018]-[0036] and fig. 6).
As regarding claim 9, Hovex discloses all of limitation as set forth above.  Hovex discloses the claimed invention for wherein the mating means comprises at least one of: a seal, a channel arranged on at least one of the inside perimeter of each compartment and each array perimeter, and a guide arranged on the remaining one of each inside perimeter and each array perimeter, wherein each channel is configured to mate with a respective guide ([0018]-[0036] and fig. 6).
As regarding claim 10, Hovex discloses all of limitation as set forth above.  Hovex discloses the claimed invention for wherein each inlet section of each compartment is 
As regarding claim 11, Hovex discloses all of limitation as set forth above.  Hovex discloses the claimed invention for wherein each outlet section of each compartment is configured to expel the airflow from a respective outlet side of the housing (figs. 1 and 6).
As regarding claim 12, Hovex discloses all of limitation as set forth above.  Hovex discloses the claimed invention for wherein the airflow system (figs. 1 and 6) comprises an HVAC system.
Claims 13-18 are also rejected with similar reasons as stated in claims 1-2 and 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hovex (EP 1063017) as applied to claim 1 above, and further in view of Kopec et al (US 20030057151; herein after Kopec).
As regarding claim 3, Hovex discloses all of limitation as set forth above.  Hovex discloses the claimed invention except for wherein at least one frame, inlet side, or outlet side of the housing is configured to connect with a corresponding side of an adjacently placed housing, such that a plurality of housings can be assembled together to at least one of increase capacity or air flow of the filter.  Kopec teaches wherein at least one frame, inlet side, or outlet side of the housing is configured to connect with a corresponding side ([0029]-[0039] and figs. 1-5) of an adjacently placed housing, such that a plurality of housings can be assembled together to at least one of increase capacity or air flow of the filter.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein at least one frame, inlet side, or outlet side of the housing is configured to connect with a corresponding side of an adjacently placed housing, such that a plurality of housings can be assembled together to at least one of increase capacity or air flow of the filter as taught by Kopec in order to enhance air filter performance.
As regarding claim 4, Hovex as modified discloses all of limitation as set forth above.  Hovex as modified discloses the claimed invention for wherein housings are assembled together: via fixed or removable attachment, and/or are configured for stacked or tiled arrangement (Kopec - [0029]-[0039] and figs. 1-5).
As regarding claim 5, Hovex as modified discloses all of limitation as set forth above.  Hovex as modified discloses the claimed invention for wherein a plurality of 
As regarding claim 6, Hovex as modified discloses all of limitation as set forth above.  Hovex as modified discloses the claimed invention for wherein a plurality of housings are connected such that air cannot flow through any gaps between them (Kopec - [0029]-[0039] and figs. 1-5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DUNG H BUI/           Primary Examiner, Art Unit 1773